J-S03026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 QASHIME WAGNER                           :
                                          :
                    Appellant             :    No. 1796 EDA 2018

             Appeal from the PCRA Order Entered May 24, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005678-2011,
                          CP-51-CR-0010755-2011


BEFORE: BENDER, P.J.E., OLSON, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                           FILED MARCH 07, 2019

      Appellant, Qashime Wagner, appeals from the order entered on May 24,

2018, dismissing his petition filed pursuant to the Post Conviction Relief Act,

45 Pa.C.S.A. §§ 9541-9546. We are constrained to quash the appeal.

      We briefly summarize the facts and procedural history of this case as

follows. In June 2013, a jury convicted Appellant of two counts of robbery

and one count of conspiracy. On August 1, 2013, the trial court sentenced

Appellant to an aggregate term of six to fifteen years of imprisonment. We

affirmed Appellant’s judgment of sentence on October 6, 2014.                 See

Commonwealth v. Wagner, 108 A.3d 103 (Pa. Super. 2014) (unpublished

memorandum).        Our   Supreme    Court    denied    further    review.    See

Commonwealth v. Wagner, 112 A.3d 652 (Pa. 2015).                  Appellant filed a

timely pro se PCRA petition. The PCRA court appointed counsel who filed an
J-S03026-19



amended PCRA petition. The PCRA court denied relief by order entered on

April 20, 2017. On appeal, we remanded for an evidentiary hearing. See

Commonwealth v. Wagner, 1547 EDA 2017 (Pa. Super. 2018). The PCRA

court held an evidentiary hearing and denied relief by order entered on May

24, 2018. This timely appeal resulted.

      However, we are unable to reach the merits of Appellant’s current claim

because of a procedural error. In this case, Appellant filed a single notice of

appeal from two different trial court docket numbers. A panel of this Court

just addressed this issue as follows:

      The Official Note to Rule 341 of the Pennsylvania Rules of
      Appellate Procedure provides in relevant part:

            Where, however, one or more orders resolves issues
            arising on more than one docket or relating to more
            than one judgment, separate notices of appeals must
            be filed. Commonwealth v. C.M.K., 932 A.2d 111,
            113 & n.3 (Pa. Super. 2007) (quashing appeal taken
            by single notice of appeal from order on remand for
            consideration under Pa.R.Crim.P. 607 of two persons'
            judgments of sentence).

      Pa.R.A.P. 341, Official Note.

      Until recently, it was common practice for courts of this
      Commonwealth to allow appeals to proceed, even if they failed to
      comply with Pa.R.A.P. 341.

            While our Supreme Court recognized that the practice
            of appealing multiple orders in a single appeal is
            discouraged under Pa.R.A.P. 512 (joint appeals), it
            previously determined that “appellate courts have not
            generally quashed [such] appeals, provided that the
            issues involved are nearly identical, no objection to
            the appeal has been raised, and the period for appeal


                                        -2-
J-S03026-19


            has expired.” K.H. v. J.R., 573 Pa. 481, 826 A.2d 863,
            870 (2003) (citation omitted).

     In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
     (footnote omitted).

     However, on June 1, 2018, our Supreme Court in
     [Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)] held that
     the practice violated Pennsylvania Rule of Appellate Procedure
     341, and the failure to file separate notices of appeal for separate
     dockets must result in quashal of the appeal. See Walker, 185
     A.3d at 977. The Court stated unequivocally: “The Official Note to
     Rule 341 provides a bright-line mandatory instruction to
     practitioners to file separate notices of appeal.... The failure to do
     so requires the appellate court to quash the appeal.” Id. at
     976-977.

     Because the mandate in the Official Note was contrary to “decades
     of case law from this Court and the intermediate appellate courts,”
     the Walker Court announced that its holding would apply
     prospectively only. Id. at 977. Accordingly, Walker applies to
     appeals filed after June 1, 2018, the date Walker was filed. Id.

Matter of M.P., 2019 WL 850581, at *1–2 (Pa. Super. filed February 22,

2019).   This Court went on to issue the following order:

     AND NOW, it is ORDERED that all parties seeking review with the
     Superior Court shall file notices of appeal as mandated by
     Pennsylvania    Rule   of  Appellate    Procedure    341   and
     Commonwealth v. Walker []. Failure to comply will result in
     quashal of the appeal.

Id at *7.

     In this case, there is no dispute that Appellant filed a single notice of

appeal from an order resolving issues on two trial court dockets. Appellant

filed the single notice of appeal on June 22, 2018, clearly after the Walker




                                     -3-
J-S03026-19


decision and, thus, we are constrained under the bright-line rule enunciated

therein to quash this appeal.1


       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/19




____________________________________________


1It is well-settled that “the Superior Court is an error correcting court and we
are obliged to apply the decisional law as determined by the Supreme Court
of Pennsylvania.” Matter of M.P., 2019 WL 850581 at *2, citing
Commonwealth v. Montini, 712 A.2d 761, 769 (Pa. Super. 1998).

                                           -4-